Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

SPECIES ELECTIONS
A.	The species of tumor DNA sample are as follows: 
(a) no detectable levels of EGFR ECD mutations V441D, V441G, S464L, G465E, G465R, and S492R (claim 3 and 33);
(b) no detectable levels of BRAF mutation V600E (claim 3 and 33); 
(c) (a) and (b) above (claim 3 and 33); or
(d) none of the above (withdraw claims 3 and 33).


B.	The species of tumor DNA sample are as follows: 
(a) negative for gene amplification of MET and ERBB2 (claim 5); 
(b) negative for gene amplification of MET, ERBB2, and KRAS (claim 5); or
(d) none of the above (withdraw claim 5).

C.	The species of cancer are as follows: 
(a) colorectal cancer (claims 7 and 35);
(b) NSCLC (claim 7); or
(c) SCCHN (claim 7).

D.	The species of patient population are as follows: 
(a) the patient has received prior treatment with an anti-EGFR antibody that is not an antibody in said antibody composition (claim 10); 
(b) said cancer is resistant or partially resistant to prior treatment with an antiEGFR antibody that is not an antibody in said antibody composition (claim 10); 
(c) (a) and (b) above (claim 10); or
(d) none of the above (withdraw claim 10).

E.	The species of patient population are as follows: 
(a) the patient has demonstrated intolerance to, or failed on prior treatment with, at least one chemotherapy agent selected from the group consisting of 5-FU, oxaliplatin, irinotecan, FOLFOX (folinic acid, fluorouracil and oxaliplatin), and FOLFIRI (folinic acid, fluorouracil and irinotecan) (claim 17); or 
(b) has NOT demonstrated intolerance to, or failed on prior treatment with, at least one chemotherapy agent listed above in (a) (withdraw claim 17).

F.	The species of tumor DNA sample are as follows (claim 18): 
(a) a circulating tumor (ct) DNA sample from the patient; 
(b) obtained from a tumor tissue sample from the patient; or 
(c) obtained from circulating tumor cells from the patient.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1 is generic.

The groups of species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature linking the species appears to be a method for treating cancer in a human patient, comprising: a) selecting a patient with said cancer from whom a tumor DNA sample: i) has a mutant allele frequency (MAF) of less than 20% for (1) mutations in KRAS exon 2 (codons 12 and 13), exon 3 (codons 59 and 61), and exon 4 (codons 117 and 146); and (2) mutations in NRAS exon 2 (codons 12 and 13), exon 3 (codons 59 and 61), and exon 4 (codons 117 and 146); il) has a MAF of less than 0.1% for BRAF mutation V600E; and iil) has a MAF of less than 0.1% for EGFR ECD mutations V441D, V441G, S464L, G465E, G465R, and S492R, and b) administering to the patient an anti-EGFR antibody composition comprising two anti-human EGFR antibodies that bind to distinct epitopes in the EGFR extracellular domain (ECD)
However, said technical feature does not constitute a special technical feature in view of W02016172584, Arena et al,  that provides methods to treat cancer with a composition comprising 3 anti-EGFR antibodies (MM-151) binding to non-overlapping epitopes (oligoclonal mixture). The method comprises screening the cancer patients to identify the presence of mutations which confer resistance to the treatment with anti-EGFR Ab (see pg.1 I.21-2 I.12). The cancer should be wt KRAS,NRAS,BRAF (see pg.3 I.19-23; cl.7; BRAF V600E pg.20 I.7-11). Specific mutations are identified, among them EGFR mutations S492R,S464L and G465R are identified to give resistance to Cetuximab; mutations S464L,G465R give resistance to panitumumab (see ex.3,4). G464E is also identify as a mutation conferring resistance to anti-EGFR Ab treatment (see ex.9). MM-151 inhibits proliferation of cetuximab and/or panitumumab resistant cancer cells (see ex.5-9,11,12,15). In particular in example 15 demonstrates that mutant S492R confers resistance also to Sym004 (related to the improved potency).

Therefore, the technical feature linking the species does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art. Accordingly, the species are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept and restriction for examination purposes as indicated is proper.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/           Primary Examiner, Art Unit 1642